department of the treasury internal_revenue_service te_ge eo examinations commerce street mic dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date aug see eae per telephone number in reply refer to last date for filing a petition with the tax_court certified mail -- return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption under sec_501 c3 is revoked effective march 20xx our adverse determination was made for the following reasons of private you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code irc sec_501 and that no part of your net_earnings inure to the benefit to respond to repeated reasonable requests to allow the internal_revenue_service to examine or activities and have your records regarding your receipts expenditures failed and a and revrul_59_95 1959_1_cb_627 shareholders or individuals you failed as required by sec_6001 file information returns to contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a internal_revenue_code petition for declaratory_judgment be filed under sec_7428 of the if you decide to contest this determination in court you must initiate suit judgment in the united_states tax_court ‘the united_states claim court court of the united_states for the district of columbia before the day after the date this for declaratory or the district a determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits the courts at the following addresses declaratory_judgment you may write to for united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division eae ses date march taxpayer_identification_number fe arc nati ' y exempt_organizations examinations form tax_year s ended person to contact id number contact numbers toll free long distance fax manager's name d number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code lfwe don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice ifwe issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps acting director exempt_organizations examinations enclosures report of examination form_6018 publication publication form 886-a state of information_letter catalog number 34809f ‘orm a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx date of notice date issues whether the organization continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts filing the form_1023 on april 20xx and was granted tax-exempt status as a c on july 20xx with an effective date of march 20xx applied for tax-exempt status by an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition was selected for audit to ensure that the activities and operations align with their approved exempt status failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form_990 for the tax_year december 20xx filed a form_990 series return for the tax_year ending december 20xx the form_1023 application list the phone number of xxx-xxx-xxxx for the president of per the state of standing copy attached from state web-site web-site lists the organization as not in good e correspondence for the audit was as follows o letter rev with attachments was mailed to the organization on may 20xx with a response date of june 20xx this letter was not returned by the post office as being undeliverable _o letter rev with attachments was mailed to the organization on march 20xx with a response due_date of april 20xx by a new tax compliance officer who received case from a revenue_agent this letter was also not returned by post office as being undeliverable o letter 3844-a with attachments was mailed certified to the organization president on may 20xx with a response date of june form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx 20xx article number xxxxxxxxxxxxxxxxxxxxxx per the united_states postal service usps tracking the letter to the president was received and signed by him on may 20xx letter 3844-a with attachments was mailed certified to the organization vice president on may 20xx with a response date of june 20xx article number xxxxxxxxxxxxxxxxxxxxxx per the united_states postal service usps tracking the letter to the vice president was returned on june 20xx pincite pm as unclaimed max hold time expired this letter was received back at the internal_revenue_service on june 20xx telephone contact for the audit was as follows o may 20xx called the phone number listed on the form_1023 application_for the president of xxx-xxx-xxxx and received vms saying cellular caller is busy and then went back to ringing again and could not leave a message located a phone number for the vice president xxx-xxx-xxxx and left a message for an officer of the organization to return my phone call may 20xx with no response called the phone number of the vice president again and left a urgent message to call us back may 20xx called the phone number listed on the form_1023 application_for the president of xxx-xxx-xxxx and received the same message as before being unable to leave a voice message did call the vice presidents number and was able to leave another voice message to return my phone call june 20xx located phone number for the secretary of the organization no answer but left a voice message with the organization to call me back as soon as possible number located was xxx-xxx-xxxx never received a call back law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations form 886-a crev department of the treasury - internal_revenue_service page -2- f orm a name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx department of the treasury - internal_revenue_service sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through form 886-acrev department of the treasury - internal_revenue_service page -3- f ‘orm a name of taxpayer schedule no or exhibit year period ended december 20xx department of the treasury - internal_revenue_service explanation of items regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 regulation sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status the organization has failed to respond to all attempts to contact them organizations position governments position based on the above facts the organization did not respond to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the form 886-a cev department of the treasury - internal_revenue_service page -4- ’ form_886 a name of taxpayer schedule no or exhibit year period ended december 20xx department of the treasury - internal_revenue_service explanation of items purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization's failure to provide requested information should result in the termination of exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods after january 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
